DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, phosphatidylcholine, phosphatidylserine, cholesterol and progressive alveolar fibrosis in the reply filed on October 28 2022 is acknowledged.  In light of the search, the species election of the composition has been expanded to include those species recited in claims 9, 10 and 19.  The species of lung condition has been expanded to include cystic fibrosis.  Claims 1-2, 4-10, 12 and 17-23 are pending in the application. Claims 1-2 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28 2022.   Accordingly, claims 4-10, 12 and 17-20 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because of the following informalities: there is no brief description of the drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 as currently written is vague and indefinite.  The claim recites supplemental lung surfactant with depleted lung surfactant but doesn’t make clear what lung surfactants are being referred to.  Are these natural lung surfactants present in the mammalian subject?  It is not clear what depleted lung surfactants are given since the claim recites supplement with depleted lung surfactants.  This seems to suggest the mammalian subject is given depleted lung surfactant but it is not clear what these are.  The scope of the method step is not clearly defined.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In order to meet the requirements for 112(d), a claim must meet three requirements: 1) the dependent claim must contain a reference to a previous claim; 2) the dependent claim must specify a further limitation of the subject matter claimed; and 3) the dependent claim must include all the limitations of the previous claim.  If any claim fails to meet any prong of 112(d), the claim is improper.
Claims 4-10 fail prong 1) as the claims do not contain a reference to a previous claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10, 12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobbie (WO 2005030226 A1).
The instant application claims a method of treating lung condition in a mammalian subject in need thereof, the method comprising administering to said subject a lamellar body composition comprising phosphatidylcholine, cholesterol and at least one phospholipid selected from phosphatidyl serine, phosphatidyl glycerol and phosphatidyl inositol to provide an anionic lamellar body formulated for administration via the airway to the epithelium of the lower airways.
Dobbie is directed to compositions and methods of using lamellar bodies for therapeutic purposes.  Claimed is a composition comprising a therapeutically effective amount of lamellar bodies.  The lamellar bodies comprise about 44-70% phosphatidylcholine, about 15-23% sphingomyelin, about 6-10% phosphatidyl ethanolamine, about 2-6% phosphatidyl serine, about 2-4% phosphatidyl inositol and about 4-12% cholesterol by weight (claim 3).  The composition further comprises about 0-3% by weight of lysophosphatidyl choline (claim 4).  As claimed the  lamellar bodies comprise about 54% phosphatidylcholine, about 19% sphingomyelin, about 8% phosphatidyl ethanolamine, about  4% phosphatidyl serine, about 3% phosphatidyl inositol7 and about 10% cholesterol by weight (claim 5) wherein the composition further comprises about 2% by weight of lysophosphatidyl choline (claim 6).  Claimed is the composition for the treatment of a disease or condition characterized by a preponderance of heavy mucous secretions (claim 10).  Diseases include lung conditions such as cystic fibrosis and bronchitis (claim 11).  Introduction into respiratory passages by an aerosol spray is taught in treating cystic fibrosis (page 21, lines 21-25).  
Therefore, Dobbie expressly teaches administration via an aerosol spray into the airways lamellar bodies comprising the same claimed ingredients in the same claimed amount.  Since cystic fibrosis is a lung condition, Dobbie anticipates the claimed invention. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-10, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbie as applied to claims 6-10, 12 and 18-20 above.
Applicant Claims
	The instant application claims lamellar bodies having a size less than 250nm.  The instant application claims lamellar bodies having a droplet form with an average size of about 1.5 microns.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Dobbie are set forth above.  The range of size of the synthetic lamellar bodies is 0.2 to 3.5 microns (200 to 3500 nm) (page 61, lines 12-14).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Dobbie teaches an overlapping size.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Dobbie teaches an overlapping size range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 4-10, 12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbie as applied to claims 4-10, 12 and 18-20 above in view of Cochrane (USPGPUB No. 20050070477) as evidenced by Conrad et al. (BR PI1106837A2).
Applicant Claims
	The instant application claims the lamellar body is formulated for administration via the airway for the treatment or prevention of a pro-fibrotic response to minimize the development of progressive alveolar fibrosis. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teaching of Dobbie is set forth above.  Dobbie teaches the same lamellar body composition as claimed. Claimed is the composition for the treatment of a disease or condition characterized by a preponderance of heavy mucous secretions (claim 10).  Diseases include lung conditions such as cystic fibrosis and bronchitis (claim 11).  Introduction into respiratory passages by an aerosol spray is taught in treating cystic fibrosis is taught.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Dobbie teaches introduction into the airways a composition which is the same as instantly claimed and that the composition is used for the treatment of a disease or condition characterized by a preponderance of heavy mucous secretions, Dobbie does not teach progressive alveolar fibrosis.  However, this deficiency is cured by Cochrane as evidenced by Conrad et al.
	As taught by Conrad et al., idiopathic pulmonary fibrosis (IPF) is a syndrome that groups together various diseases with progressive alveolar fibrosis (page 6).  
	Cochrane is directed to the treatment and prevention of pulmonary conditions.  Pulmonary inflammations include bronchitis as well as idiopathic pulmonary fibrosis (paragraph 0023).  Respiratory administration is taught (paragraph 0025).  The surfactant carrier of the invention can be used to administer active agents for treating pulmonary conditions such as idiopathic pulmonary fibrosis (paragraph 0069).  The surfactant mixture includes phospholipids (paragraph 0154).  Idiopathic pulmonary fibrosis and bronchitis taught as a disease involving the alveoli (paragraph 0167).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dobbie and Cochrane and administer the composition of Dobbie to a patient with idiopathic pulmonary fibrosis which as evidenced by Conrad et al. are patients with progressive alveolar fibrosis.  One skilled in the art would have been motivated to administer the composition to these patients as Dobbie teaches that it can be utilized to treat patients with lung diseases such as bronchitis.  Cochrane teaches the use of phospholipids in treating pulmonary conditions such as bronchitis and idiopathic pulmonary fibrosis.  Since the composition of Dobbie includes phospholipids there is a reasonable expectation of success.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616